Citation Nr: 0929603	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder to 
include dental treatment.


REPRESENTATION

Appellant represented by:  Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1944 to April 1946

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a letter dated June 29, 2009, the Veteran requested that 
his videoconference scheduled for July 24, 2009, be 
cancelled.  Therefore, his request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The evidence demonstrates no loss of teeth as a result of 
combat or service trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 17.161 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in June 2007.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in the June 2007 letter.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  The Board 
notes that in an August 2007 reply from the National 
Personnel Records Center (NPRC), the RO was informed that the 
Veteran's service treatment records and Surgeon General 
Office (SGO) records were presumed destroyed in the 1973 fire 
at the National Personnel Records Center and were unavailable 
for review.  Further, in a correspondence dated August, 8, 
2008, in response to a request for the Veteran's Social 
Security Administration (SSA) records, the SSA stated that it 
was unable to send the requested medical records as such 
records had been destroyed.

The Veteran was informed that his service treatment records 
were unavailable due to fire in an August 2007 correspondence 
from the RO.  In June 2007 and August 2007, requests were 
made from the RO to the Veteran to provide any additional 
evidence or records.  The Veteran was made aware of the 
unavailability of his SSA records in his March 2009 
Supplemental Statement of the Case.  In a December 2007 
correspondence, the RO stated that it had exhausted all 
efforts to locate and obtain the Veteran's records to support 
his claim.)  In a correspondence dated December 2007, the 
Veteran stated that he had no additional evidence to submit 
in support of his claim.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- 
of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Further attempts to obtain additional evidence would be 
futile.)  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
circumstances of the Veteran's claim render him ineligible 
for dental treatment under the Code of Federal Regulations, 
as this is the case, no VA examination is necessary.

Service Connection Claims - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2008).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis will not be considered evidence of aggravation or 
a condition that was noted at entry unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2008) .

Teeth noted at entry as non-restorable will not be service 
connected regardless of treatment during service.  38 C.F.R. 
§ 3.381 (5) (2008).  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(f) (2008).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2008).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
Veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2008).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to Veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, Veterans whose 
service-connected disabilities are rated as totally 
disabling, and some Veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

 

Universal Tooth Numbering System

Factual Background and Analysis

The only available service treatment record in this case is 
the Veteran's examination prior to discharge dated August 16, 
1946.  The report noted that the Veteran had lower partial 
dentures and that his teeth numbered 3, 8, 16, 17, 19, 20, 
29, 30 and 32 were missing.  The Veteran's honorable 
discharge, also dated August 16, 1946, stated that the 
Veteran had not been in any battles or campaigns and 
additionally stated that he received no wounds in action.

Treatment records from the Altoona, Pennsylvania VA medical 
center (VAMC) dated September 1952 noted that the Veteran was 
to receive full upper and partial lower lingual bar dentures.  
Additional records from the same date noted that the Veteran 
was missing his teeth numbered 1-16 and teeth numbered 18, 
19, 20, 29, 30 and 31.  The note demonstrated that the 
Veteran had slight periodontoclasia and a well healed, 
maxillary ridge.  In an oral examination dated April 1970, it 
was recommended that the Veteran's remaining lower teeth be 
pulled and that full upper and lower dentures be constructed.  
Treatment notes dated May 1970 show that the Veteran no 
longer had any of his teeth.  The Veteran's upper ridge was 
found to be high and healthy, his lower ridge was found to be 
knife edged.  The examiner noted that dentures were 
serviceable.  VAMC treatment notes dated August 5, 1970, show 
a suggestion that the Veteran be given treatment for repair 
of his dentures, the Veteran stated that he wanted his plates 
fixed as they were too loose.  The Veteran had a dental 
consultation in December 1970 and complained of pain in his 
mouth.  The examiner stated that the Veteran wished full 
dentures.  The Veteran stated that he experienced traumatic 
pain when attempting to eat.  Additional records state that 
the Veteran's full upper dentures were unserviceable due to 
tissue changes.  The examiner recommended that full upper and 
full lower dentures be constructed.  Records dated between 
February and March 1971 show that the Veteran was fitted for 
and provided with a set of full upper and full lower 
dentures. 

In his claim for service connection dated February 2007, the 
Veteran stated that he had teeth pulled in 1944 and had 
partials made a few years later.  The Veteran stated that his 
partials would not hold and he had to have his remaining 
teeth pulled and have the VA make dentures.  The Veteran 
added that his dentures did not fit and required replacement.  
In April 2007 correspondence from a VA Clinic's physician's 
assistant, A.M., A.M. stated that the Veteran complained of 
difficulty chewing and swallowing due to ill fitting dentures 
he received through the VA in 1952.  She added that the 
Veteran required a reevaluation for a refitting, repair or 
replacement of his dentures which, she stated, were over 50 
years old.  

In July 2007, the Veteran provided a statement in support of 
his claim.  In his statement the Veteran explained that not 
long after enlisting in the army it was found that the 
Veteran's teeth were starting to go bad.  He stated that in 
1944 the Veteran was fitted with both upper and lower partial 
dentures.  In 1952, the Veteran asserted, he was told that 
the rest of his upper teeth and dentures were bad and that in 
September of 1952 all of his upper teeth were removed and he 
was fitted with a full upper plate.  The Veteran noted that 
at the same time he was fitted with partial lower lingual bar 
dentures.  He stated that in the early 1970s his lower teeth 
were found to be bad and also had to be pulled.  The Veteran 
explained that this was the last time anything had been done 
to his teeth and that his dentures were badly worn out and in 
need of replacement.  

In his February 2008 Notice of Disagreement, the Veteran 
stated that he requested a new set of dentures as his were 
badly worn.  The Veteran stated that while serving in the 
army he had several teeth pulled out and was fitted with two 
partial plates.  The Veteran explained that in 1952 his upper 
teeth were pulled out and his lower teeth were pulled in 
1970.  The Veteran stated that he had had the same dentures 
for years and required replacement.  

The Veteran's March 2008 VA-9 substantive appeal form 
contains a statement from the Veteran which stated that 
during and after enlistment, he had many teeth pulled and he 
was fitted with partial dentures.  The Veteran stated that 
when he was treated in 1952 and 1970, he was not charged and 
that it stood to reason that he should not be charged for the 
replacement of his old, badly worn dentures.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for a dental 
disorder for purposes to include dental treatment.  There is 
no evidence of any specific dental trauma during active 
service and while the Veteran's complete service records are 
unavailable, his April 1946 discharge specifically stated 
that the Veteran saw no combat and received no wounds while 
in service.  Further, in his February 2007 claim for service 
connection, the Veteran stated that he had teeth pulled in 
1944.  Thus, the Veteran's teeth were either pulled upon 
enlistment or soon after enlistment as the Veteran enlisted 
towards the end of 1944, in November.  If this is the case, 
the Veteran would not be eligible for service as non-
restorable carious teeth removed upon enlistment will not be 
service connected regardless of treatment during service and 
a tooth found to be carious will not be service connected if 
removed before 180 days of active service.  38 C.F.R. 
3.382(5), 3.382(4) (2008).  

Additionally, the Veteran does not meet the eligibility 
requirements for additional outpatient dental treatment.  He 
was not a prisoner of war and he does not meet the criteria 
for eligibility for either Class II(b) or (c), his service-
connected disabilities are not rated as totally disabling, he 
has no adjudicated service-connected compensable dental 
disability or dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA, and he is not a VA vocational rehabilitation trainee.  

Therefore, the Board finds entitlement to service connection 
for a dental disorder, to include service connection for the 
purposes of outpatient dental treatment, must be denied.  


ORDER

Entitlement to service connection for a dental disorder for 
purposes to include dental treatment is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


